Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          This FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(this “First Amendment”) is made as of May 6, 2010, by and between Avatar
Holdings Inc., a Delaware corporation (the “Company”), and Randy Kotler (the
“Employee”).
W I T N E S S E T H
          WHEREAS, the Employee is currently employed by the Company pursuant to
that certain Amended and Restated Employment Agreement dated as of December 22,
2008 (the “Agreement”);
          WHEREAS, the Company and the Employee desire to extend the term of the
Agreement to December 31, 2010, and modify other terms of the Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
          1. Employment and Term. Section 1 of the Agreement is modified as
follows:
The Company hereby employs the Employee, and the Employee hereby accepts
employment by the Company, in the capacity and upon the terms and conditions set
forth herein. The term of employment under this Agreement shall be for the
period commencing July 9, 2007 and ending on December 31, 2010, unless earlier
terminated as herein provided (the “Term of Employment”).
          2. Compensation and Benefits. Section 3 of the Agreement is revised as
follows:
     Section 3 (a) of the Agreement is deleted in its entirety and replaced with
the following:
     (a) Base Salary. The Company shall pay the Employee a base salary (“Base
Salary”) at an annual rate of $350,000 payable at such times and in accordance
with the standard payroll practices of the Company until July 8, 2010. Beginning
on July 9, 2010, the Company shall pay the Employee a Base Salary at an annual
rate of $450,000 payable at such times and in accordance with the standard
payroll practices of the Company.
Sections 3 (b) and 3 (c) are deleted in their entirety.
All other provisions of Section 3 are unmodified.
          3. Termination of Employment. Section 5(a)(i) of the Agreement is
deleted entirely and replaced with the following:

 



--------------------------------------------------------------------------------



 



          (i) On December 31, 2010 (absent the parties having entered into a
written agreement for the renewal or extension of this Agreement); provided,
however, that the Employee can terminate this Agreement upon 90 days prior
written notice to the Company informing the Company of the earlier date upon
which this Agreement will terminate (which date would become the Date of
Termination).
The rest of Section 5(a) remains unmodified.
          4. Payments Upon Termination of Employment. Section 6 is amended as
follows:
All references to the annual bonus are hereby deleted. Section 6(a) is deleted
in its entirety and replaced with the following:
          6(a) Termination upon Expiration of Term of Employment. If the
Employee’s employment hereunder is terminated pursuant to Section 5(a)(i), the
Company shall pay or provide to Employee in a lump sum payment within thirty
(30) days following the Date of Termination, all Base Salary pursuant to Section
3(a) hereof and any vacation pay pursuant to Section 3(g) hereof, in each case
which has been earned but not been paid as of the Date of Termination.
Notwithstanding any other provision regarding benefits, Employee shall be
entitled to Cobra as permitted by law after the Date of Termination pursuant to
the program guidelines.
All references in Section 6 to July 8, 2010 are here by replaced with
December 31, 2010. All other provisions of Section 6 remain the same.
          5. Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have duly executed this First
Amendment as of the date first above written.

            AVATAR HOLDINGS INC.
      By:   /s/ Gerald D. Kelfer         Name:   Gerald D. Kelfer       
Title:   Chief Executive Officer     

                  /s/ Randy Kotler       Randy Kotler           

     -2-     

 